Exhibit 10.13

 

LOGO [g657456ex10_13pg001.jpg]

Career Education Corporation

2013 Annual Incentive Award Program

for Key Executives

pursuant to the

2008 Incentive Compensation Plan



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

ARTICLE 1

PURPOSE AND PERFORMANCE PERIOD

1.1         Purpose. This document is created to set forth the terms and
conditions for certain Grantees who have been selected to participate in the
Annual Incentive Award portion of the Plan for calendar year 2013. To the extent
that there is any conflict between the terms of this document and the terms of
the Plan, the Plan shall control. It is the intent of the Company that amounts
that become due pursuant to this program will qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code.

1.2         Performance Period. This document is effective for certain eligible
Annual Incentive Awards calculated for Grantees under the Plan relating to
calendar year 2013.

1.3         Continued Employment. Unless otherwise determined by the Committee,
and subject to Section 1.4 hereof, a Grantee must be employed by the Company or
an Affiliate on the last day of the Performance Period in order to be eligible
to receive an Annual Incentive Award payment hereunder.

1.4         No Misconduct. If at any time prior to the date the Annual Incentive
Award is paid by the Company a Grantee is determined by the Committee to have
engaged in Misconduct, then no such Annual Incentive Award shall be paid to such
Grantee.

ARTICLE 2

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan. The following words and phrases shall have
the following meanings:

2.1         “General Program” means the Career Education Corporation 2013 Annual
Incentive Award Program.

2.2         “Misconduct” means any one of the following in which a Grantee may
engage during the Performance Period or any time thereafter, but prior to the
date the Annual Incentive Award is paid: (a) any act of intentional misconduct,
dishonesty, gross negligence, conscious abandonment, or neglect of duty; (b) any
violation of the Company’s Code of Conduct, policies on maintaining
confidentiality of proprietary information, Code of Ethics or non-discrimination
or anti-harassment policy; (c) any commission of a criminal activity, fraud, or
embezzlement; (d) any failure to reasonably cooperate in any investigation or
proceeding concerning the Company or any of its Affiliates; (e) any unauthorized
disclosure or use of confidential information or trade secrets; or (f) any
violation of any enforceable restrictive covenant, such as a non-compete,
non-solicit, or non-disclosure agreement between the Grantee and the Company.

2.3         “Revenue” means the revenue of the Company as reported on the
Company’s Form 10-K for the year ending on December 31, 2013 (which is prepared
in accordance with the generally accepted accounting principles of the U.S).

2.4         “Performance Period” means the calendar year ending December 31,
2013.

2.5         “Plan” means the Career Education Corporation 2008 Incentive
Compensation Plan.

2.6         “Program” means this 2013 Annual Incentive Award Program for Key
Executives which is established under the Plan.

 

 

 

 

 

 

Program Effective January 1, 2013    Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g657456logo_001.jpg]

 

ARTICLE 3

ELIGIBILITY

3.1         Eligibility. The Grantees for the Performance Period have been
designated as eligible hereunder in accordance with the Plan. The Grantees
participating hereunder for the Performance Period are: Jeffrey Ayers, Teresa
Cotton Santos, Jason Friesen, Daniel Hurdle, Manoj Kulkarni, Anthony Mitchell,
Colon McLean and Colleen O’Sullivan.

ARTICLE 4

ANNUAL INCENTIVE AWARD AMOUNTS

4.1         Amount. So long as the Company achieves Revenue for the Performance
Period of at least $1 billion, each Grantee hereunder will be eligible to
receive the Annual Incentive Award set forth next to such Grantee’s name in the
table below.

 

Name of Grantee

  

Position of Grantee

   Annual Incentive
Award Amount  

Ayers, Jeffrey

   Sr. Vice President, General Counsel & Corp Secretary    $ 570,000   

Cotton Santos, Teresa

   Sr. Vice President & Chief Compliance Officer    $ 275,000   

Friesen, Jason

   Sr. Vice President, & Chief University Officer    $ 532,500   

Hurdle, Daniel

   Sr. Vice President & Chief Career Schools Officer    $ 495,000   

Kulkarni, Manoj

   Sr. Vice President & Chief Innovation Officer    $ 403,500   

Mitchell, Anthony

   Sr. Vice President & Chief Public Relations and Communication s Officer    $
365,625   

McLean, Colon

   Sr. Vice President & Chief Human Resources Officer    $ 341,438   

O’Sullivan, Colleen

   Sr. Vice President & Chief Financial Officer    $ 532,500   

ARTICLE 5

COMMITTEE DISCRETION

5.1         Committee Discretion. The Committee retains the discretion to
reduce, but not increase, the Annual Incentive Award of any Grantee in its sole
and absolute discretion. Any such reduction may be made for any reason,
including satisfaction or non-satisfaction of subjective factors, that the
Committee may, in its sole and absolute discretion, consider.

 

 

 

 

 

 

 

 

 

 

 

Program Effective January 1, 2013    Page 3 of 3